Citation Nr: 1412643	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-32 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a chronic heart disability manifested by chest pain and high cholesterol.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for carotid artery stenosis.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for peripheral vascular disease.

6.  Entitlement to service connection for a pulmonary disability.

7.  Entitlement to service connection for a back disability with radicular symptoms radiating into the bilateral legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to May 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was since transferred to the RO in Houston, Texas.

In May 2011, the Veteran testified at a hearing before the undersigned at the RO and a transcript is associated with the record.  At the May 2011 hearing, the Veteran clarified that while the record showed that he had 11 issues in appellate status many of these issues were duplicative and that these 11 issues should be consolidated into the 7 issues that are listed on the first page of this Remand.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As to all the issues on appeal, in February 2013 the Veteran notified VA of outstanding relevant treatment records maintained by the South Texas Veterans Health Care System in San Antonio, Texas.  Accordingly, the Board finds that a Remand is required to obtain and associate with the record these newly revealed medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Additionally, given the Veteran's credible testimony and lay statements as to the onset of his observable symptoms of carotid artery stenosis and peripheral vascular disease in service and since that time, the Board finds that while the appeal is in remand status he should be provided with a VA examination to address the likely etiology of these disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Board finds that if any of the newly obtained VA treatment records provide the Veteran with diagnosis of a pulmonary disability and/or a right knee disability, the RO/AMC should also arrange for appropriate VA examinations to address the likely etiology of these disabilities.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-March 2011 treatment records from the South Texas Veterans Health Care System including from San Antonio, Texas.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination by a physician to determine the etiology of his carotid artery stenosis and peripheral vascular disease.  The claims files should be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims files were reviewed.  After a review of the claims files and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's carotid artery stenosis started in or has continued since his active military service?

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's peripheral vascular disease started in or has continued since his active military service?

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's competent reports as to observable symptoms of his disabilities in and since service.  

In providing answers to the above questions, the examiner must not rely solely on negative evidence.

If the examiner cannot provide an answer to either of the above questions, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in detail in a legible report. 

3.  If any of the newly obtained VA treatment records provide the Veteran with diagnosis of a pulmonary disability and/or a right knee disability, schedule him for an appropriate VA examination by a physician to determine the etiology of the disability.  The claims files should be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims files were reviewed.  After a review of the claims files and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed pulmonary disability started in or has continued since his active military service?

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed right knee disability started in or has continued since his active military service as well as whether any arthritis manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's competent reports as to observable symptoms of his disabilities in and since service.  

In providing answers to the above questions, the examiner must not rely solely on negative evidence.

If the examiner cannot provide an answer to either of the above questions, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in detail in a legible report. 

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

